DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 7-9, filed 12/15/2020, with respect to the pending claims 35-48 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance and the Examiner's amendment appearing below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a phone conversation with Nathaniel T. Quirk on 03/15/2021.
The application has been amended as follows:
In Claim 38, the recitation “The robotic lawnmower system of claim 35, wherein the first mating charging connector and the second mating charging connector are further configured to move with a component of movement being 
-- A robotic lawnmower system comprising:  
a robotic lawnmower comprising a first charging connector and a second charging connector; and 
a charging station comprising a first mating charging connector and a second mating charging connector, 
wherein the first mating charging connector is configured to contact the first charging connector and the second mating charging connector is configured to contact the second charging connector in response to the robotic lawnmower entering into the charging station to charge the robotic lawnmower and the first mating charging connector and the second mating charging connector are configured to be movable in response to the contact with the first charging connector or the second charging connector, with a component of movement of the first mating charging connector and the second mating charging connector being in a direction parallel to a movement direction of the robotic lawnmower entering into the charging station, 
wherein the first mating charging connector and the second mating charging connector are arranged in series relative to the movement direction of the robotic lawnmower entering into the charging station, 
wherein the first mating charging connector and the second mating charging connector are further configured to move with a component of movement being perpendicular to the movement direction of the robotic lawnmower entering into the 
Claims 42-43 has been cancelled.
In Claim 49, the recitation “The robotic lawnmower system of claim 35, wherein the first mating charging connector and the second mating charging connector are spring-biased with a directional component of the spring-bias being in a direction parallel to the movement of the robotic lawnmower.” has been replaced with:
-- A robotic lawnmower system comprising:  
a robotic lawnmower comprising a first charging connector and a second charging connector; and 
a charging station comprising a first mating charging connector and a second mating charging connector, 
wherein the first mating charging connector is configured to contact the first charging connector and the second mating charging connector is configured to contact the second charging connector in response to the robotic lawnmower entering into the charging station to charge the robotic lawnmower and the first mating charging connector and the second mating charging connector are configured to be movable in response to the contact with the first charging connector or the second charging connector, with a component of movement of the first mating charging connector and the second mating charging connector being in a direction parallel to a movement direction of the robotic lawnmower entering into the charging station, 

wherein the first mating charging connector and the second mating charging connector are spring-biased with a directional component of the spring-bias being in a direction parallel to the movement of the robotic lawnmower. --
Claim 50 has been cancelled.

Allowable Subject Matter
1.	Claims 35 - 41 and 44 - 49 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 35, the prior art of record doesn’t teach alone or in combination:
the first mating charging connector and the second mating charging connector are configured to be movable in response to the contact with the first charging connector or the second charging connector, with a component of movement of the first mating charging connector and the second mating charging connector being in a 
As to claims 36-37 and 39-40, the claims are allowed as being dependent over on the allowed claim (claim 35).

In terms of Claim 38, the prior art of record doesn’t teach alone or in combination:
the first mating charging connector and the second mating charging connector are configured to be movable in response to the contact with the first charging connector or the second charging connector, with a component of movement of the first mating charging connector and the second mating charging connector being in a direction parallel to a movement direction of the robotic lawnmower entering into the charging station, in combination with the remaining claim elements of claim 38.

In terms of Claim 44, the prior art of record doesn’t teach alone or in combination:
the first mating charging connector and the second mating charging connector are configured to be movable in response to the contact with the first charging connector or the second charging connector, with a component of movement of the first mating charging connector and the second mating charging connector being in a 
As to claims 45-48, the claims are allowed as being dependent over on the allowed claim (claim 44).

In terms of Claim 49, the prior art of record doesn’t teach alone or in combination:
the first mating charging connector and the second mating charging connector are configured to be movable in response to the contact with the first charging connector or the second charging connector, with a component of movement of the first mating charging connector and the second mating charging connector being in a direction parallel to a movement direction of the robotic lawnmower entering into the charging station, in combination with the remaining claim elements of claim 49.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Bernini (US # 20090183478).
The US Patent by Rose II (US # 4158802).
Neither Bernini nor Rose teaches alone or in combination a charging system for a robotic lawnmower having plurality of charging connectors mating with the charging connectors of the charging station while the robotic lawnmower entering into the charging station, as explained in paragraph 2 above.                                                                                                                                 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859